McAdam, J.
Upon joining issue the plaintiff stated as his complaint conversion'of his property valued at $100. The defendant interposed a general denial and counterclaimed $75 for moneys advanced to enable the plaintiff to purchase the. property; $3.09 for labor thereon; $1.55 for empty barrels; thirty cents for rock salt, and $9.75 for storage.
The plaintiff-testified that the $75 said to hate been advanced was paid to him in anticipation of services to be rendered by him, and that all the .items of the alleged counterclaims, except that for storage, were charged to him by the.defendant on an account he had with it as his employer.' The justice evidently adopted this view, because he found for the plaintiff, holding that the defendant had no lien on the property. ¡No agreement to pay storage was proved, and as the defendant did not keep a storage ware; house none can be implied. Alt v. Weidenberg, 6 Bosw. 176.-As was said in Rivara v. Ghio, 3 E. D. Smith, 267: “When the law renders-it the duty of one to receive and keep, it gives him a hen upon- the goods for the compensation. But a mere volunteer, under no such obligation, accepting the temporary custody of' goods, without any agreement on the subject, has no such hen. He may or may not, according to circumstances, be entitled to compensation as for work and labor, etc., as upon a quantum, meruit, but he has no hen.” See, also, Alt v. Weidenberg, supra; Grinnell v. Cook, 3 Hill, 491.
The adjudication did not impair the defendant’s counterclaims' .as independent causes of action against the plaintiff, for the decision of the justice in effect was that although they might, exist in that form, they were not under the circumstances available to the defendant in this action, because they did not arise but of the transaction set forth in the complaint, nor were; they connected with the subject of,the action. Code, § 501.
It is claimed, however, that the counterclaim should have been allowed, because facts in support of it were proved without objection. As' such, proof was, however, admissible to sustain fhe *389defendant’s claim of lien, no waiver of the objection to it as supporting the. counterclaim can be urged by failure to object.
The form of the judgment has been-criticised by the appellant in that the complaint was for conversion of property, and the judgment in form for replevin for its possession, or its value in case possession cannot be had.
The pleadings were oral, and the complaint fails to disclose whether the action is in replevin or trover; but as conversion would authorize an action in either form it cannot, be said that the judgment is unwarranted. Morris on Replevin, 68. The distinction between replevin and trover applies to the effect of the remedy, not to the principles which govern in determining the question of right. Wells on Replevin, § 47. If the plaintiff had declared in trover the form of the action would have been apparent, but he did not; he declared for the wrong done, and as the defendant appeared in the action the plaintiff was entitled under his form of complaint to such relief as the facts warranted.
The defendant might have compelled the plaintiff to elect as- to the form in which he would proceed, or to make his complaint more definite in that regard, but it did not adopt either course, and went to trial on the pleadings as they were. It cannot find fault With them for the first time on appeal.
The action must now be regarded as in replevin for the possession of the articles claimed.' The justice evidently so considered it. The claims set up by the defendant must have been addressed to the right of possession with a view of defeating the action, for as claims against the plaintiff upon independent contracts, they were not pleadable to such- an action. People v. Willis, 5 Abb. Pr. 205; Rochester D. Co. v. O’Brien, 72 Hun, 462; Walker v. Ins. Co., 143 N. Y. 167. The answer so ■ far as'it attempted to set up a lien to the extent of the claims .was good as a defense, but -not as a counterclaim. Id.
The justice held there was no lien, and therefore no defense was established, and found for the plaintiff.
■ The judgment must be affirmed,, with costs..
Daly, P. J.,and Bisohoff, J., concur.
Judgment affirmed, with costs.